DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Newly submitted claims 21-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The new claims require that the de-bubbling slide require a receiving element with bumps and a tube connected to the receiving element which is different than Species I as it does not require a tube and just requires a slide with an open top and has a coating instead of bumps. Species I also teaches that the receiving element is configured to direct flow to a flow surface of the slide while the new claims only teach that a tube is connected and configured to receive the fluid. 
Accordingly, claims 21-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant's election with traverse of claims 1-11 in the reply filed on 05/19/2022 is acknowledged.  The traversal is on the ground(s) that the amendment has overcome the restriction/election requirement. Examiner agrees with the amendments to claims 18-20. Claims 18-20 are therefore rejoined and the restriction requirement of claims 18-20 is withdrawn.
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
 	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "and to delay collection of the flow of fluid in a lower volume of the second vessel" and “while moving along the de-bubbling slide to the lower volume of the second vessel” in page 4.  There is insufficient antecedent basis for this limitation in the claim. It is assumed that the “second vessel” should be changed to “dispensing vessel”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (US20080179227).
Claim(s) 1is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP303 (JPH11123303A, Applicant’s attached abstract translation will be referenced).Rejection in view of Saito
Claim 1: Saito teaches in figures 5-6 a device (oil tank 9), comprising:  	a dispensing vessel having a fluid inlet in an upper portion thereof (container 90 is seen to have an fluid inlet at the upper portion at 82); and  	a de-bubbling slide configured to fit in the dispensing vessel (bubble separator 5 having an auxiliary bubble separating mechanism 80), wherein  	a receiving element at an upper end of the de-bubbling slide is configured to receive a flow of fluid entering the dispensing vessel from the fluid inlet, and to direct the flow of fluid to a flow surface of the de-bubbling slide (Figure 6 shows introducing part 82 that receives a flow that enters the container 90 within second bubble separator body 81), and wherein  	an upper surface of the de-bubbling slide has at least one opening therein configured to allow gas dissolved in the flow of fluid, or bubbles in the flow of fluid, to escape the de-bubbling slide (gas discharging parts 84 can be seen along the top of the second bubble separator body 81).  
Claim 2: Saito teaches the receiving element has an opening therein configured to allow passage of the flow of fluid from the receiving element to the flow surface of the de-bubbling slide (Figures 5-6 show that introducing element 82 has an opening thereof).  
Claim 3: Saito teaches at least one dispersing element on a landing surface of the receiving element, wherein a dispersing element is configured to spread the flow of fluid across the landing surface of the receiving element without forming bubbles in the fluid ([0152]-[0153] teaches that the circular bent body changes the flow of introduced fluid so that it would allow it to flow through a long circular flow path to separate gas bubbles. This would read upon the limitation as it allows for separation of the bubbles and the usage of the dispersing element is considered to be intended usage as it does not add any additional structure to the claim.).  
Claim 4: Saito teaches the flow surface of the de-bubbling slide is an interior surface of a tube, and wherein the upper surface of the de-bubbling slide is an upper portion of a tube wall (The second bubble separator body 81 can be considered a tube as seen in figures 5 and 6, and the upper surface where the gas discharge 84 is would be considered an upper portion of the wall.).  
Claim 5: Saito teaches the at least one opening further comprises slots across the upper surface of the de-bubbling slide (Gas discharge 84 appear to be holes which also read upon the slot limitation.).
Claim 7: Saito teaches the de-bubbling slide is a circular coil in the dispensing vessel (Figures 5 and 6 show the body 81 is a circular coil.).
Claim 18: Saito teaches in figures 3-6 a system for dispensing a fluid, comprising:  	a gas source for supplying pressurization gas to a head space of a first vessel containing the fluid and generating a flow of fluid to a dispensing vessel having a fluid inlet in an upper portion thereof ([0129] teaches that this separator system 1 can be disposed downstream of an oil pump in a wet sump lubrication system. In this case the bubble separator system 1 is the dispensing vessel whereas the fluid ending the device form the pump is considered the gas source.);  	a transfer line configured to direct the flow of fluid into the dispensing vessel (line 82); and 3Application No. 16/845,483Docket No. T5057-1428 	a de-bubbling slide in the dispensing vessel configured to receive the flow of fluid at a fluid receiving element at an upper end of the de-bubbling slide, the de-bubbling slide is configured to direct the flow of the fluid to a flow surface, and to delay collection of the flow of fluid in a lower volume of the second vessel (Figure 6 shows introducing part 82 that receives a flow that enters the container 90 within second bubble separator body 81), wherein  	the de-bubbling slide has at least one opening therein configured to allow gas dissolved in the flow of fluid, or bubbles in the flow of fluid to escape the de-bubbling slide, and bubbles and dissolved gases in the flow of fluid exit the fluid while moving along the de-bubbling slide to the lower volume of the second vessel (gas discharging parts 84 can be seen along the top of the second bubble separator body 81).

Rejection in view of JP303
Claim 1: JP303 teaches in figure 1 a device (figure 1 part 10), comprising:  	a dispensing vessel having a fluid inlet in an upper portion thereof (part 12 shows an inlet); and  	a de-bubbling slide configured to fit in the dispensing vessel (part 18), wherein  	a receiving element at an upper end of the de-bubbling slide is configured to receive a flow of fluid entering the dispensing vessel from the fluid inlet, and to direct the flow of fluid to a flow surface of the de-bubbling slide (liquid inflow port 11), and wherein  	an upper surface of the de-bubbling slide has at least one opening therein configured to allow gas dissolved in the flow of fluid, or bubbles in the flow of fluid, to escape the de-bubbling slide (It shows that 18 has an open upper side to allow gas to leave.).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito.
Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Ooya (US20070256561).
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of JP606 (JP2008073606, attached translation will be referenced. Applicant’s original document appears to be unreadable and the original is therefore also attached.).

Rejection in view of Saito
Claim 6: Saito does not explicitly teach the at least one opening comprises greater than 10% of a total area of the upper surface. 
Saito does teach in figure 5-6 a plurality of gas discharge openings 84. Saito also teaches in [0151] that the gas discharging parts 84 are arranged along the circumferential direction of the upper portion at equal intervals that can be widened or narrowed.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have as many or as few holes as necessary to create optimal intervals (this would change the total area of the holes so it can be greater than 10% if the holes were closer together) in order to create efficient separation of bubbles from the fluid.

Rejection in view of Saito and Ooya
Claim 8: Saito does not explicitly teach a flow-modifying coating on the flow surface of the de-bubbling slide.
Ooya teaches a degassing apparatus that uses a coating including PTFE ([0042]). Ooya also teaches that common tubes used in degassing apparatus use PTFE ([0044]).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use a coating such as that of Ooya, as Ooya teaches coatings will help prevent ion contamination with the liquid from passing through the elements of the device.
Claims 9-11: Ooya teachs the flow-modifying coating is a hydrophobic coating, a fluorocarbon material, or that the fluorocarbon material is polytetrafluoroethene (Ooya teaches in [0042] that the coating can be PTFE.).  

Rejection in view of Saito and JP606
Claim 19: Saito does not explicitly teach the de-bubbling slide further comprises dispersing bumps on an upper surface of the fluid receiving element to promote spreading of the fluid across the upper surface of the fluid receiving element before directing the flow of fluid into the de-bubbling slide.  
JP606 teaches a bubble separator for fluid in [0001] and [0008]. JP606 teaches in [0023] the use of a spiral plate in the inner surface of the oil introduction pipe 12 (this reads upon bumps in the fluid receiving element). This spiral plate is used in order to help promote bubble separation efficiency before introducing the fluid into the degassing tank.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have the spiral plates of JP606 in the receiving element of Saito as JP606 teaches these spiral plates help promote bubble separation efficiency.
Claim 20: Saito teaches the de-bubbling slide further comprises a coiled tube with openings in an upper surface thereof (Figures 5 and 6 show the body 81 is a circular coil and there are holes 84 in the upper surface.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20200215534, 20150283480, 8444586, 7998250, 20050247198, 5510019, 4723972, 4390351, 1387748, 1306003.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        08/04/2022